Title: From Thomas Jefferson to John George Jackson, 13 October 1808
From: Jefferson, Thomas
To: Jackson, John George


                  
                     Sir 
                     
                     Washington Oct. 13. 08.
                  
                  Your favor of the 9th. was recieved the evening before the last. the story of the declaration imputed to mr Smith is one of the poor efforts frequently tried by the federalists to sow tares among the members of the administration, of which we are so well aware as never to suffer ourselves to be drawn into any inquiry about them. what I now write therefore is meant for your personal satisfaction, and not to engage either mr Smith or myself in controversy with any one. mr Smith is at present absent at Baltimore, but even when he returns I shall not think it worth while to mention the subject to him. I know his truth & honor so well as not to fear affirming that he never made the declaration which has been stated to you. the administration was never more unanimous than in the recommendation of the embargo, every member being present & concuring, and no one more cordially than mr Smith. I think it my duty therefore to clear him of the imputation of having been opposed to it, as his well known honorable character clears him of having said so. there has been a misunderstanding then in some link of the circulation through which it has come to you, or perhaps an accumulation of the misunderstanding of one, on that of another, a third Etc. such a mass of these misrepresentations occur that we have never thought them worthy of enquiry or notice; and I repeat that the present is written merely for your own satisfaction as to the fact not meaning myself to be implicated in any further notice of it. I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               